DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/466,648 filed 06/05/2019.

Information Disclosure Statement
The information disclosure statement filed 09/06/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Lessoff on 04/20/2021.

Also, please note that dependent claims 9, 10, 13-20 are canceled because these claims represent different embodiments of the invention. Amended independent claim 6 is supported by Fig. 1 of the present application. The dependent claims 9, 10, 13-20 are supported by different figures, such as Fig. 3, Fig. 4, Fig. 5, and Fig. 7, which are various embodiments of the invention that are each different from the embodiment of Fig. 1. Therefore, the examiner believes it is proper to cancel these dependent claims in order to expedite the application into condition for allowance.
See below.

Proposed Amendment to the Claims

1.    A metal trace, comprising:
a plurality of metal traces disposed side by side on a bending region, wherein each of the metal traces comprises a trace body, and the trace body is provided with a plurality of through holes, the plurality of through holes are spaced apart along an extending direction of the trace body;
wherein the trace body comprises a first long side and a second long side respectively formed by two side edges of the trace body, and the first long side and the second long side are oppositely disposed, and an extending direction of the first long side and the second long side is same as the extending direction of the trace body, and the plurality of through holes 
wherein the first long side is a straight side or a non-linear side, and the second long side is a straight side or a non-linear side;
wherein the first long side and the second long side of each of the metal traces positioned in the bending region are curved sides;
wherein a distance between two adjacent metal traces is increased from two side edges of the bending region toward a center line of the bending region;
wherein the bending region comprises an intermediate region, a first edge region, and a second edge region, and the first edge region and the second edge region are respectively disposed on opposite sides of the intermediate region;
wherein the metal trace disposed in the intermediate region is a first trace, the metal trace disposed in the first edge region is a second trace, and the metal trace disposed in the second edge region is a third trace; and
wherein a through hole density of the first trace is greater than a through hole density of the second trace and a through hole density of the third trace.

2.    The metal trace according to claim 1, wherein the plurality of through holes each have a circular shape, and a diameter of each through hole of the first trace is larger than 

3.    The metal trace according to claim 1, wherein the plurality of through holes each have an elliptical shape, and the plurality of through holes each comprise a long axis and a short axis, and an extending direction of the long axis is same as an extending direction of the metal trace, and a length ratio of the long axis to the short axis of each through hole of the first trace is greater than a length ratio of the long axis to the short axis of each through hole of the second trace and a length ratio of the long axis to the short axis of each through hole of the third trace.

4.    The metal trace according to claim 1, wherein a shape of each through hole of the first trace is different from a shape of each through hole of the second trace and a shape of each through hole of the third trace.

5.    The metal trace according to claim 4, wherein the shape of the each through hole of the first trace is an ellipsoid, and the shape of the each through hole of the second trace and the shape of the each through hole of the third trace are diamonds.

6.  (Currently Amended) A metal trace, comprising:
, wherein the trace body comprises a first long side and a second long side respectively formed by at two side edges of the trace body, and the first long side and the second long side are oppositely disposed, and an extending direction of the first long side and the second long side is same as the extending direction of the trace body, and the plurality of through holes are disposed between the first long side and the second long side; and 
wherein the first long side is a straight side or a non-linear side, and the second long side is a straight side or a non-linear side,
wherein the first long side and the second long side of each of the metal traces positioned in the bending region are straight sides,
wherein a distance between two adjacent metal traces is increased from two side edges of the bending region toward a center line of the bending region,
wherein the bending region comprises an intermediate region, a first edge region, and a second edge region, and the first edge region and the second edge region are respectively disposed on opposite sides of the intermediate region;
wherein the metal trace disposed in the intermediate region is a first trace, the metal trace disposed in the first edge region is a second trace, and the metal trace disposed in the second edge region is a third trace; and
wherein a through hole density of the first trace is greater than a through hole density of the second trace and a through hole density of the third trace.

7.   (Canceled) 


8.   (Canceled) 

9.    (Canceled) 

10.   (Canceled) 

     
     

11.  (Canceled) 

12.  (Canceled) 



13.   (Canceled) 



14.   (Canceled) 



15.   (Canceled) 



16.  (Canceled) 



17.  (Canceled) 



18.  (Canceled) 



19.  (Canceled) 



20.  (Canceled) 

Allowable Subject Matter
Claims 1-6 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A metal trace, comprising: a plurality of metal traces disposed side by side on a bending region, wherein each of the metal traces comprises a trace body, and the trace body is provided with a plurality of through holes, the plurality of through holes are spaced apart along an extending direction of the trace body; wherein the trace body comprises a first long side and a second long side respectively formed by two side edges of the trace body, and the first long side and the second long side are oppositely disposed, and an extending direction of the first long side and the second long side is same as the extending direction of the trace body, and the plurality of through holes are disposed between the first long side and the second long side; wherein the first long side is a straight side or a non-linear side, and the second long side is a straight side or a non-linear side; wherein the first long side and the second long side of each of the metal traces positioned in the bending region are curved sides; wherein a distance between two adjacent metal traces is increased from two side edges of the bending region toward a center line of the bending region;
wherein the bending region comprises an intermediate region, a first edge region, and a second edge region, and the first edge region and the second edge region are respectively disposed on opposite sides of the intermediate region; wherein the metal trace disposed in the intermediate region is a first trace, the metal trace disposed in the first edge region is a second trace, and the metal trace disposed in the second edge region is a third trace; and wherein a through hole density of the first trace is greater than a through hole density of the second trace and a through hole density of the third trace.
          Therefore, claim 1 and its dependent claims 2-5 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 6 with the allowable feature being; A metal trace, comprising: a plurality of metal traces disposed side by side on a bending region, wherein each of the metal traces comprises a trace body, and the trace body is provided with a plurality of through holes, and each of the through holes is used to reduce bending stress received by the metal trace, and the plurality of through holes are spaced apart along an extending direction of the trace body, wherein the trace body comprises a first long side and a second long side respectively formed by at two side edges of the trace body, and the first long side and the second long side are oppositely disposed, and an extending direction of the first long side and the second long side is same as the extending direction of the trace body, and the plurality of through holes are disposed between the first long side and the second long side; and wherein the first long side is a straight side or a non-linear side, and the second long side is a straight side or a non-linear side,
wherein the first long side and the second long side of each of the metal traces positioned in the bending region are straight sides, wherein a distance between two adjacent metal traces is increased from two side edges of the bending region toward a center line of the bending region, wherein the bending region comprises an intermediate region, a first edge region, and a second edge region, and the first edge region and the second edge region are respectively disposed on opposite sides of the intermediate region; wherein the metal trace disposed in the intermediate region is a first trace, the metal trace disposed in the first edge region is a second trace, and the metal trace disposed in the second edge region is a third trace; and wherein a through hole density of the first trace is greater than a through hole density of the second trace and a through hole density of the third trace.
          Therefore, claim 6 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHERMAN NG/Primary Examiner, Art Unit 2847